               Case 20-11218-MFW    Doc 3599-4      Filed 04/03/21   Page 1 of 8




                                        Exhibit D

                                   Financial Projections




AMERICAS 107036903
                 Case 20-11218-MFW               Doc 3599-4          Filed 04/03/21          Page 2 of 8




               FINANCIAL PROJECTIONS FOR THE HERTZ CORPORATION, ET AL.

In connection with the Disclosure Statement,1 the Debtors’ management team (“Management”) prepared
financial projections (the “Financial Projections”) for The Hertz Corporation and its debtor affiliates
(collectively, the “Debtors”) for the 2021, 2022, 2023, 2024, 2025, and 2026 fiscal years (the
“Projection Period”). The Financial Projections were prepared by Management with the assistance of the
Debtors’ advisors and are based upon a number of assumptions made by Management with respect to the
future performance of the Debtors’ operations.

Although Management has prepared the Financial Projections in good faith and believes the
assumptions to be reasonable, there can be no assurance that such assumptions will be realized. As
described in detail in the Disclosure Statement, a variety of risk factors could affect the Debtors’
financial results and must be considered. Accordingly, the Financial Projections should be
reviewed in conjunction with a review of the risk factors set forth in the Disclosure Statement and
the assumptions described herein, including all relevant qualifications and footnotes.

The Financial Projections assume an Effective Date for the Plan of July 1, 2021. Any significant delay in
the Effective Date may have a significant negative impact on the operations and financial performance of
the Debtors including, but not limited to, an increased risk or inability to meet forecasts and the
incurrence of higher reorganization expenses, which may impact the Financial Projections.

The Debtors believe that the Plan meets the feasibility requirements set forth in section 1129(a)(11) of the
Bankruptcy Code, as confirmation is not likely to be followed by liquidation or the need for further
financial reorganization of the Debtors or any successor under the Plan. In connection with the planning
and development of the Plan and for the purposes of determining whether the Plan would satisfy this
feasibility standard, the Debtors analyzed their ability to satisfy their financial obligations while
maintaining sufficient liquidity and capital resources.

These Financial Projections were not prepared with a view toward compliance with published
guidelines of the United States Securities and Exchange Commission or guidelines established by
the American Institute of Certified Public Accountants for preparation and presentation of
prospective financial information. An independent auditor has not examined, compiled or
performed any procedures with respect to the prospective financial information contained in this
Exhibit and, accordingly, it does not express an opinion or any other form of assurance on such
information or its achievability. The Debtors’ independent auditor assumes no responsibility for,
and denies any association with, the prospective financial information.

Principal Assumptions for the Financial Projections

The Financial Projections are presented for the Company’s global operations, which include the
Company’s corporate functions and operations of the Company’s three reporting units: (1) U.S. RAC,
related to rental of vehicles, as well as sales of value-added services, in the United States (“US RAC”);
(2) International RAC, related to rental and leasing of vehicles, as well as sales of value-added services,
internationally (“International RAC”); and (3) All Other Operations, primarily comprised of the
Company’s Donlen business, which provides vehicle leasing and fleet management solutions in the
United States and Canada. As discussed in Section III.U of the Disclosure Statement, the Bankruptcy



1Where context requires, capitalized terms used herein but not otherwise defined shall have the meanings given to them in the
Disclosure Statement.


AMERICAS 106386746
                 Case 20-11218-MFW         Doc 3599-4       Filed 04/03/21       Page 3 of 8



Court approved a sale of substantially all of the Company’s assets associated with the Donlen Business at
a hearing on March 1, 2021, which sale is expected to close in March 2021.

The Financial Projections are also separately presented for (1) the Company’s corporate functions and
U.S. RAC and (2) the Company’s European operations, which is included in the Company’s International
RAC reporting unit.

The Financial Projections are based on the Company’s 2021 through 2026 business plan and informed by
current and projected conditions in the Company’s markets, which have been significantly affected by the
COVID-19 pandemic. The Financial Projections consist of the following unaudited pro forma financial
statements for each year in the Projection Period: (i) projected consolidated statements of adjusted
EBITDA, and (ii) cash flow projections.

The Financial Projections reflect numerous assumptions, including various assumptions regarding the
anticipated future performance of the Debtors, industry performance, general business and economic
conditions, and other matters, many of which are beyond the control of the Debtors or their advisors. In
addition, the assumptions do not take into account the uncertainty and disruption of business that may
accompany a restructuring pursuant to the Bankruptcy Code.

Therefore, although the Financial Projections are necessarily presented with numerical specificity, the
actual results achieved during the Projection Period may materially vary from the projected results.
Accordingly, no definitive representation can be or is being made with respect to the accuracy of the
Financial Projections or the ability of the Debtors to achieve the projected results of operations. See
“Risk Factors” in Art. IX of the Disclosure Statement.

The Financial Projections were prepared solely in connection with the restructuring pursuant to the Plan.
In deciding whether to vote to accept or reject the Plan, holders of Claims entitled to vote to accept or
reject the Plan must make their own determinations as to the reasonableness of such assumptions and the
reliability of the Financial Projections. See “Risk Factors” in Art. IX of the Disclosure Statement.

Under Accounting Standards Codification “ASC” 852, “Reorganizations”, the Debtors note that the
Financial Projections reflect the operational emergence from chapter 11 but not the impact of fresh start
accounting that will likely be required upon the occurrence of the Effective Date. Fresh start accounting
requires all assets, liabilities, and equity instruments to be fair valued. The Financial Projections account
for the reorganization and related transactions pursuant to the Plan. While the Debtors expect that they
will be required to implement fresh start accounting upon emergence, they have not yet completed the
work required to quantify the effect upon the Financial Projections, which effect could be material.
Accordingly, the current balance sheet projections include high level illustrative adjustments to be
representative of fresh start accounting, but are not intended to replace the full implementation of fresh
start accounting, which effect could be material.

Safe Harbor under The Private Securities Litigation Reform Act of 1995

The Financial Projections contain statements which constitute “forward-looking statements” within the
meaning of the Securities Act and the Securities Exchange Act. Such forward-looking statements include
the intent, belief, or current expectations of the Debtors and Management with respect to the timing of,
completion of, and scope of the current restructuring, Plan, bank financing, and debt and equity market
conditions and the Debtors’ future liquidity, as well as the assumptions upon which such statements are
based.




AMERICAS 106386746                                  2
                 Case 20-11218-MFW          Doc 3599-4       Filed 04/03/21       Page 4 of 8



While the Debtors believe that the expectations are based upon reasonable assumptions within the bounds
of their knowledge of their business and operations, parties in interest are cautioned that any such
forward-looking statements are not guarantees of future performance, and involve risks and uncertainties,
and that actual results may differ materially from those contemplated by such forward-looking statements.

Select Risk Factors Related to the Financial Projections

The Financial Projections are subject to inherent risks and uncertainties, most of which are difficult to
predict and many of which are beyond Management’s control. Many factors could cause actual results,
performance or achievements to differ materially from any future results, performance or achievements
expressed or implied by these forward-looking statements. A description of the risk factors associated
with the Plan, the Disclosure Statement, and the Financial Projections is included in Article IX of the
Disclosure Statement. Actual results of operations may differ materially from the information contained
in these forward-looking statements based on a number of factors.

Financial Projection General Assumptions

Basis of Presentation (Non-GAAP)

         Adjusted Corporate EBITDA is not a recognized measurement under generally accepted
          accounting principles in the United States (“GAAP”).

         When evaluating the Company’s operating performance, investors should not consider Adjusted
          Corporate EBITDA in isolation of, or as a substitute for, measures of the Company’s financial
          performance as determined in accordance with GAAP, such as net income (loss) or income (loss)
          before income taxes. Adjusted EBITDA excludes certain expenses including income tax
          expense, non-vehicle interest expense, stock based compensation, non-vehicle depreciation,
          gain/loss on disposed assets, impairment, one-time items, purchase accounting, other
          income/expense, and other non-recurring expenses

          Management uses Adjusted Corporate EBITDA as an operating performance metric for internal
          monitoring and planning purposes, including the preparation of the Company’s annual operating
          budget and monthly operating reviews, as well as to facilitate analysis of investment decisions,
          profitability and performance trends. Further, Adjusted Corporate EBITDA enables management
          and investors to isolate the effects on profitability of operating metrics most meaningful to the
          business of renting and leasing vehicles. It also allows management to assess the performance of
          the entire business on the same basis as its reportable segments. Adjusted Corporate EBITDA is
          also utilized in the determination of certain executive compensation. Adjusted Corporate
          EBITDA is calculated as net income or loss attributable to Hertz as adjusted to eliminate the
          impact of GAAP income tax, non-vehicle depreciation and amortization, net non-vehicle debt
          interest, vehicle debt-related charges and losses, restructuring and restructuring related charges,
          goodwill, intangible and tangible asset impairments and write-downs, information technology and
          finance transformation costs and certain other miscellaneous items. Adjusted Corporate EBITDA
          is a non-GAAP measure.

         The Projections for July 1, 2021 forward assume the corporate capital structure contemplated by
          the Plan consisting of (i) approximately $1,037 million in cash upon emergence from Chapter 11;
          (ii) $1 billion, in new funded term loan debt, (iii) a $1.5 billion revolving credit facility with a
          letter of credit sublimit that is undrawn at exit, and (iv) $0.300 billion of New HIL Notes.




AMERICAS 106386746                                   3
                  Case 20-11218-MFW                Doc 3599-4   Filed 04/03/21   Page 5 of 8



Key Assumptions

           The Debtors’ management have made various assumptions in connection with these
            projections, including:

            (1)      Global average RAC vehicles of (i) 439,372 in 2021; (ii) 543,383 in 2022; and
                     (iii) 603,906 in 2023 (iv) 621,883 in 2024 (v) 637,960 in 2025 (vi) 653,855 in 2026;

            (2)      Global RAC utilization of (i) 79.7% in 2021; (ii) 80.8% in 2022; and (iii) 81.4% in
                     2023 (iv) 81.6% in 2024 (v) 81.7% in 2025 (vi) 81.9% in 2026;

            (3)      Global RAC revenue per transaction day (“RPD”) of (i) $45.97 in 2021; (ii) $46.95 in
                     2022; and (iii) $48.00 in 2023 (iv) $48.97 in 2024 (v) $49.90 in 2025 (vi) $50.86 in
                     2026 and;2 and

            (4)      The entrance into a new asset-backed securitization facility in July 2021 with an
                     assumed advance rate of 80% and ABS depreciation rate of 1.67%




2   RPD excludes the Company’s retail car sales.


AMERICAS 106386746                                       4
                                Case 20-11218-MFW                             Doc 3599-4                  Filed 04/03/21                    Page 6 of 8


Hertz Global Holdings, Inc.
Unaudited Consolidated Financial Projections
($ in millions)

Global
Income Summary                                                                                               FYE December 31,
                                                                  2021E               2022E               2023E            2024E                  2025E               2026E
Total Revenue                                                      $6,101              $7,631              $8,717              $9,193              $9,606             $10,051

Total Operating Costs                                               (5,831)             (6,996)             (7,858)             (8,210)            (8,527)             (8,858)
                  1
Adjusted EBITDA                                                      $270                $635                $859               $984               $1,079              $1,193
% Margin                                                             4.4%                8.3%                9.9%              10.7%               11.2%               11.9%

Cash Flow Summary                                                                                            FYE December 31,
                                                                 H2 2021E               2022E               2023E             2024E                 2025E               2026E
Adjusted EBITDA 1                                                    $338                $635                $859                $984              $1,079              $1,193
(‐) Change in Working Capital                                         166                (100)                (57)                (47)                (47)                (58)
(‐) Cash Taxes                                                        (27)                (96)                (87)               (150)               (150)               (150)
(‐) Corporate Cash Interest                                           (42)                (97)               (101)                (88)                (76)                (68)
(‐) All Other2                                                        (47)                (40)                (42)                (31)                (26)                (14)
Operating Cash Flow                                                  $386                $301                $571                $668               $780                $904

(‐) Non‐Vehicle Capex                                                 (60)                (177)               (86)               (187)               (197)               (207)
(‐) Net Vehicle Growth3                                              (373)              (1,262)              (350)                (40)               (195)               (121)
Free Cash Flow After Vehicle Costs                                   ($47)            ($1,138)               $135                $441                $388                $576

(+) Revolving Credit Facility                                           0                 217                (159)                (58)                  0                   0
(‐) Paydown of Term Loan4                                              (5)                (10)                (10)                (10)                (10)                (10)
(‐) Paydown of HIL Notes5                                             (14)                (27)                (30)                (34)                (38)                (42)
Change in Cash                                                       ($66)              ($958)               ($63)               $340                $341                $524

Beginning Cash6                                                    $1,508              $1,442                $484                $420                $760              $1,101
(+) Change in Cash                                                    (66)               (958)                (63)                340                 341                 524
Ending Cash                                                        $1,442               $484                 $420                $760              $1,101              $1,625


Notes:
1) Adjusted EBITDA reflects add‐backs for stock based compensation, non‐fleet depreciation, gain/loss on disposed assets, impairment, purchase accounting, other income / expense,
and other non‐recurring expenses
2) All other includes restructuring and IT related costs, accrued liabilities, and financing related fees
3) Net vehicle costs includes vehicle purchases plus ABS depreciation less disposals less GAAP depreciation. Assumes refinanced ABS facility has 80% advance rate
and 1.67% ABS depreciation rate
4) Assumes 1.0% annual amortization on Term Loan
5) Proposed HHN settlement framework assumes 50% excess cash sweep from HIL to US RAC and 50% used to paydown HIL Notes balance
6) Beginning cash includes $471mm of Other Global Cash and $1,037mm of US Cash
                                Case 20-11218-MFW                             Doc 3599-4                  Filed 04/03/21                    Page 7 of 8


Hertz Global Holdings, Inc.
Unaudited Consolidated Financial Projections
($ in millions)

U.S. RAC + Corporate
Income Summary                                                                                               FYE December 31,
                                                                  2021E               2022E               2023E            2024E                  2025E               2026E
Total Revenue                                                      $4,723              $5,898              $6,731              $7,040              $7,321              $7,636

Total Operating Costs                                               (4,392)             (5,371)             (6,057)             (6,310)            (6,527)             (6,758)
                  1
Adjusted EBITDA                                                      $330                $527               $673                $730                $795                $878
% Margin                                                             7.0%                8.9%              10.0%               10.4%               10.9%               11.5%

Cash Flow Summary                                                                                            FYE December 31,
                                                                 H2 2021E               2022E               2023E             2024E                 2025E               2026E
Adjusted EBITDA 1                                                    $321                $527                $673                $730                $795                $878
(‐) Change in Working Capital                                          56                 (63)                (52)                (26)                (19)                (25)
(‐) Cash Taxes                                                        (20)                (82)                (71)               (130)               (120)               (117)
(‐) Corporate Cash Interest                                           (42)                (97)               (101)                (88)                (76)                (68)
(‐) All Other2                                                          2                  29                  28                  43                  50                  63
Operating Cash Flow                                                  $317                $313                $477                $529                $630                $731

(‐) Non‐Vehicle Capex                                                 (50)                (160)               (69)               (170)               (180)               (190)
(‐) Net Vehicle Growth3                                              (158)              (1,172)              (301)                (21)               (151)                (71)
Free Cash Flow After Vehicle Costs                                   $108             ($1,019)               $107                $337                $299                $470

(+) Revolving Credit Facility                                           0                 217                (159)                (58)                  0                   0
(‐) Paydown of Term Loan4                                              (5)                (10)                (10)                (10)                (10)                (10)
(‐) Paydown of HIL Notes5                                             (14)                (27)                (30)                (34)                (38)                (42)
Change in Cash                                                        $89               ($839)               ($92)               $236                $252                $418

Beginning Cash                                                     $1,037              $1,170                $280                $216                $556                $897
(+) Change in Cash                                                     89                (839)                (92)                236                 252                 418
(+) Intercompany Transfers                                             44                 (51)                 28                 104                  89                 106
Ending Cash                                                        $1,170               $280                 $216                $556                $897              $1,421

Notes:
1) Adjusted EBITDA reflects add‐backs for stock based compensation, non‐fleet depreciation, gain/loss on disposed assets, impairment, purchase accounting, other income / expense,
and other non‐recurring expenses
2) All other includes restructuring and IT related costs, accrued liabilities, HIL revenue collection, and financing related fees
3) Net vehicle costs includes vehicle purchases plus ABS depreciation less disposals less GAAP depreciation. Assumes refinanced ABS facility has 80% advance rate
and 1.67% ABS depreciation rate
4) Assumes 1.0% annual amortization on Term Loan
5) Proposed HHN settlement framework assumes 50% excess cash sweep from HIL to US RAC and 50% used to paydown HIL Notes balance
                                Case 20-11218-MFW                            Doc 3599-4                   Filed 04/03/21                    Page 8 of 8


Hertz Global Holdings, Inc.
Unaudited Consolidated Financial Projections
($ in millions)

Europe
Income Summary                                                                                               FYE December 31,
                                                                  2021E               2022E               2023E            2024E                  2025E               2026E
Total Revenue                                                        $835              $1,191              $1,376              $1,516              $1,624              $1,731

Total Operating Costs                                                (919)              (1,121)             (1,250)             (1,326)            (1,407)             (1,486)
                 1
Adjusted EBITDA                                                      ($84)                $70                $126               $190                $217                $245
% Margin                                                              NM                 5.9%                9.1%              12.6%               13.4%               14.1%

Cash Flow Summary                                                                                            FYE December 31,
                                                                 H2 2021E               2022E               2023E             2024E                 2025E               2026E
Adjusted EBITDA 1                                                      $8                 $70                $126                $190                $217                $245
(‐) Change in Working Capital                                          94                 (43)                  2                 (10)                (18)                (22)
(‐) Cash Taxes                                                         (3)                 (5)                 (6)                (10)                (15)                (16)
(‐) Corporate Cash Interest                                             0                   0                   0                   0                   0                   0
(‐) All Other2                                                        (36)                (50)                (47)                (51)                (53)                (51)
Operating Cash Flow                                                   $63                ($28)                $74                $120                $132                $155

(‐) Non‐Vehicle Capex                                                  (4)                (10)                (10)                (10)                (10)                (10)
(‐) Net Vehicle Growth3                                              (233)                (62)                (35)                (38)                (48)                (52)
Free Cash Flow After Vehicle Costs                                  ($174)              ($101)                $28                 $71                 $74                 $93

Beginning Cash                                                       $363                $189                $130                $130                $130                $130
(+) Change in Cash                                                   (174)               (101)                 28                  71                  74                  93
(+) Intercompany Transfers                                              0                  41                 (28)                (71)                (74)                (93)
Ending Cash                                                          $189                $130                $130                $130                $130                $130




Notes:
1) Adjusted EBITDA reflects add‐backs for stock based compensation, non‐fleet depreciation, gain/loss on disposed assets, impairment, purchase accounting, other income / expense,
and other non‐recurring expenses
2) All other includes restructuring and IT related costs, accrued liabilities, HIL revenue collection, and financing related fees
3) Net vehicle costs includes vehicle purchases plus ABS depreciation less disposals less GAAP depreciation
